Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claim 1-20 are allowed. 
Drawings
3.	The drawings filed on 6/25/21 are acceptable for examination proceedings.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Steed (Attorney Regi. No: 64095) on 8/18/22.
The claims have been amended as follows: 
Referring to Claim 1, Ln. 2,
Replace the word “a memory” by “a non-transitory memory”,
Claim 1, Ln. 3,
Replace the word “the memory” by “the non-transitory memory”.


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a feature extraction component configured to extract, a feature selection component configured to select in claim 1,
	the control system is configured to instruct in claim 2,
	a clustering component configured to determine a metric value in claim 5, 
	a validation component configured to determine an error value, feature extraction component is configured to adjust in claim 6 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance for claim 1: 
         	The closest prior art Shibuya (Pub: 2015/0363925) disclose sensor signal storage unit, feature vector extraction unit for extracting feature vector based on sensor signal, a reference vector calculating unit 105 for calculating reference feature vectors at each time based on set of feature vectors of the pre-specified learning period and feature vectors at each time, anomaly measure calculating unit 106 for calculating the anomaly measure based on the difference between the feature vector at each time and the reference feature vector at each time, threshold calculator 107 for calculating a threshold based on the anomaly measure at the pre-specified learning period, the anomaly detector 108 for detecting an anomaly by comparing the anomaly measure with the calculated threshold, distribution density calculation unit 109 for calculating the 2-dimensional distribution density of the sensor signal at the learning period, and an related sensor identification unit 110 for identifying the anomaly-related sensors at the time when anomaly is detected (Para. [0059]).
	Shibuya also disclose the start and end dates of the period for which users want to extract the learning data are input into a learning period input window 1304. Using sensors are input into the sensor selection window 1305. The sensor list 1307 is displayed and by clicking the list display button 1306, a sensor is selected and input from the list. It is also possible to select more than one from the list. A parameter specifying in the regular modeling is input into the standard calculated parameter input window 1308. Figure is an example of the case of adopting the local subspace as a regular model, and the number of the neighbor vector and normalization parameters to be used for modeling is input (Para. [0109]). 
	None of the prior art taken either alone or in obvious combination disclose a feature extraction component configured to extract, based on feature extraction parameters, features from process data measured from an industrial automation system; a feature selection component configured to select a subset of the features based on feature selection parameters, wherein the subset of the features are representative of operation of the industrial automation system and the feature selection parameters are adjustable to facilitate increasing distance between operational state categories in a feature space with the remaining features and elements of the claimed invention.
6. 	Claims 2-9 are allowed due to their dependency on claim 1.
7. 	Independent claim 10 and 19 recites the same allowable subject matter as claim 1. Therefore independent claim 10 and its dependent claim 11-18, independent claim 19 and its dependent claim 20 are also allowed.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116